Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 9, 11-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "both housing parts" in line 1.  There is insufficient antecedent basis for this limitation in the claim. See also claim 8.
Claim 2 recites the limitation "both stiffening element" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “at least one stiffening element”. It is unclear and indefinite whether this stiffening element is in addition to, or a subset of, the “at least one elongated, rectilinear stiffening element” recited in claim 1. See also claims 4, 5, and 13 which raise similar issues.
Claim 9 recites “valve seats”. It is unclear and indefinite whether these valve seats are in addition to, or a subset of, the “valve seat” recited in claim 1. See also claims 11 and 17 which raise similar issues.
Claim 12 necessitates “the at least one stiffening element extending in sections into the actuator housing”. The inventive intent of “in sections” is unclear and indefinite. See also claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 11, and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, Fig. 1, hereinafter “PA” in view of Wylie et al. (U.S. Patent 5,950,674), hereinafter “Wylie”.
Examination Note: Applicant discloses their invention as an improvement of prior art devices of the same type (see para. [0049]). Accordingly, it is the office’s position that structure of applicant’s invention which are not discussed in relation to the inventive aspect of applicant’s invention are present within the prior art. 
In regards to claim 1, PA discloses  valve having a valve body (10) to which an actuator can be fastened, the valve body (10) comprising at least a first (12) and a second (14) housing part made of plastic (para. [0002]), a first fluid duct (40, see also para. [0046]) being formed in the first housing part (12) and a second fluid duct (42, see also para. [0046]) being formed in the second housing part (14), and at least one of the two fluid ducts (40, 42) opening out at a valve seat (48, 50).
PA does not disclose at least one elongated, rectilinear stiffening element being inserted in sections both into the first housing part and into the second housing part. However, Wylie teaches a multipart valve wherein a plurality of housing parts are secured together via pins (194).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the valve of PA to include pins aligned through the housing parts to ensure alignment of the valve as taught by Wylie (col. 5, lines 26-27).
	PA, as modified, discloses that the at least one stiffening element is at least approximately perpendicular to a plane in which the at least one valve seat extends.
In regards to claim 2, PA discloses that both housing parts (12, 14) have fasteners for positionally fixed locking thereof relative to each another, which are spaced apart from the stiffening element. See Fig. 1.
In regards to claim 3, PA, as modified, discloses that at least one of the stiffening elements extends in a plane which, at a level of the fluid ducts, is perpendicular to a vertical axis of the valve.
In regards to claim 4, PA, as modified, discloses that at least one of the stiffening elements extends in a plane which runs above the fluid ducts perpendicularly to a vertical axis of the valve.
In regards to claim 5, PA, as modified, discloses that at least one of the stiffening elements extends along or above a resting face of the valve body against which an actuator of the valve rests.
In regards to claim 11, PA discloses that both the first fluid duct (40) and the second fluid duct (42) each open out at a valve seat (48, 50).
In regards to claim 13, PA, as modified, discloses that at least one recess is provided in each of the housing parts (12, 14)into which the stiffening element (Wylie 194) extends, the at least one stiffening element being received in the recess at least in sections in a form- fitting manner and/or with a frictional fit (it is the office’s position that such a fit is necessary for the pins to provide their desired function).
Claim(s) 12, 16 and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over PA and Wylie and further in view of Buchanan (U.S. Patent 3,221,760).
PA, as modified, discloses all of the elements as discussed above.
In regards to claims 12, 16, and 17, PA does not specifically disclose the actuator structure. However, Buchanan teaches an actuator which includes a valve drive (70) and an actuator housing (100) which rests against a face of a valve body (44).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the valve of PA to include an actuator to control fluid flow as taught by Buchanan (col. 2, lines 32-52).
PA, as modified, discloses that  the at least one stiffening element (Wylie 194) extends in sections into the actuator housing.
Claim(s) 1-4, 6, and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartakoof (U.S. Patent 1,797,591).
In regards to claim 1, Sartakoof discloses valve having a valve body (A, B, B) to which an actuator can be fastened, the valve body (A, B, B) comprising at least a first (A) and a second housing (outer B) part, a first fluid duct (10) being formed in the first housing part (A) and a second fluid duct (10) being formed in the second housing part (outer B), and at least one of the two fluid ducts (10) opening out at a valve seat (24), and at least one elongated, rectilinear stiffening element (31) being inserted in sections both into the first housing part  (A) and into the second housing part (outer B), and the at least one stiffening element (31) being at least approximately perpendicular to a plane in which the at least one valve seat (24) extends.
Sartakoof does not specifically disclose the material from which the housing parts are fabricated.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the first and second housing part of Sartakoof from plastic to provide a materially inert housing.
In regards to claim 2, both housing parts (A and outer B) have fasteners (via 30) for positionally fixed locking thereof relative to each another, which are spaced apart from the stiffening element (31).
In regards to claim 3, at least one stiffening element  (31) extends in a plane which, at a level of the fluid ducts, is perpendicular to a vertical axis of the valve.
In regards to claim 4, at least one stiffening element (31) extends in a plane which runs above the fluid ducts perpendicularly to a vertical axis of the valve.
In regards to claim 6, a further housing part (inner B) in which a fluid chamber (10) is formed is provided for the valve body, the further housing part (inner B) being arranged between the first (A) and the second housing (outer B) part such that the first and the second fluid duct (10) are connected to each other via the fluid chamber (10).
In regards to claim 7, the at least one stiffening element (31) extends through the further housing part (A or outer B).
Claim(s) 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartakoof (U.S. Patent 1,797,591) in view of Miller et al. (U.S. Patent 4,848,391), hereinafter “Miller”.
Sartakoof does not specifically disclose that the further housing part and the two housing parts are inserted into one another in a form-fitting manner and are aligned in position with respect to each another by integrally formed plug connections.
However, Miller teaches a manifold formed from a plurality of similar housing sections (12) which are coupled via plug connections (16, 18).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have coupled the plurality of housing parts of Sartakoof via female/male plug connections as taught by Miller to provide initial coupling and alignment prior to securing the parts together via rods 31.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753